Opinion issued July 3, 2014.




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-13-00979-CV
                           ———————————
                        DIANA G. OFFORD, Appellant
                                        V.
                  WEST HOUSTON TREES, LTD., Appellee



                   On Appeal from the 434th District Court
                          Fort Bend County, Texas
                    Trial Court Case No. 10-DCV-185448



                         MEMORANDUM OPINION

      Appellant, Diana G. Offord, has neither paid the required fees nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5, 20.1;

see also TEX. GOV’T CODE ANN. §§ 51.207, 51.941(a), 101.041 (West 2013),
101.0411 (West Supp. 2013); Order Regarding Fees Charged in the Supreme

Court, in Civil Cases in the Courts of Appeals, and before the Judicial Panel on

Multi-District Litigation, Misc. Docket No. 07-9127 (Tex. Aug. 16, 2013). Further,

appellant has not paid, or made arrangements to pay, the fee for preparing the

clerk’s record. See TEX. R. APP. P. 37.3(b). After being notified that this appeal

was subject to dismissal, appellant did not adequately respond. See TEX. R. APP. P.

5, 42.3(b), (c).

       We dismiss the appeal for nonpayment of all required fees and for want of

prosecution. We dismiss all pending motions as moot.



                                 PER CURIAM


Panel consists of Justices Jennings, Bland, and Massengale.




                                        2